—In an action to recover damages, inter alia, for wrongful termination of employment, the defendant appeals from an order of the Supreme Court, Westchester County (Wood, J.), dated April 13, 1993, which deemed the action ready for trial and directed the defendant to file a note of issue and a certificate of readiness.
Ordered that the order is reversed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for á determination of the defendant’s motion to enlarge its time to renew its motion to dismiss the complaint.
We find that the Supreme Court improvidently exercised its discretion in sua sponte ordering this matter ready for trial and by directing the defendant to file a note of issue and certificate of readiness, in light of the fact that discovery was incomplete (see, 22 NYCRR 202.21 [b], [c]; Barnett v DeMian, *217207 AD2d 693; Carte v Segall, 134 AD2d 396). We note that at the time the Supreme Court ordered this matter ready for trial the defendant had a pending motion to enlarge its time to renew a motion to dismiss the complaint. Thus, we are remitting this matter to the Supreme Court so that it may decide the defendant’s motion. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.